Citation Nr: 0124370	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  98-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease for purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's brother

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  The record indicates that the veteran was a prisoner 
of war of the German Government for approximately eight 
weeks.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 decision by 
the RO which denied, in part, service connection for the 
cause of the veteran's death and service connection for 
ischemic heart disease for accrued purposes.  A 
videoconference hearing was conducted by the undersigned 
member of the Board in January 1999.  The Board remanded the 
appeal to the RO for additional development in November 1999.  


REMAND

Initially, it should be noted that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing VA claims.  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
her claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

In the instant case, the appellant contends that the 
veteran's coronary artery disease was caused by a weakened 
immune system from malnutrition when he was a prisoner-of-war 
(POW).  A private physician offered an opinion to the effect 
that the veteran's heart disease may have been due, in part, 
to his period of internment during World War II.  The 
appellant is requesting both accrued benefits and death 
benefits.  As to accrued benefits, the appellant is referred 
to the following regulation, which is cited in pertinent 
part:  

Sec. 3.1000  Under 38 U.S.C. 5121.

    (a) Basic entitlement.  Except as 
provided in Secs. 3.1001 and 3.1008, 
where death occurred on or after December 
1, 1962, periodic monetary benefits 
(other than insurance and servicemembers' 
indemnity) authorized under laws 
administered by the Department of 
Veterans Affairs, to which a payee was 
entitled at his death under existing 
ratings or decisions, or those based on 
evidence in the file at date of death, 
[Emphasis added] and due and unpaid for a 
period not to exceed 2 years prior to the 
last date of entitlement as provided in 
Sec. 3.500(g) will, upon the death of 
such person, be paid as follows: 

    (1) Upon the death of a veteran to 
the living person first listed as 
follows:
    (i) His or her spouse

38 C.F.R. § 3.1000 (2001).

The evidentiary record indicates that the veteran sustained a 
myocardial infarction in 1972.  However, there are no medical 
records in the claims file showing treatment for a myocardial 
infarction in 1972, or any other records showing treatment 
for cardiovascular problems prior to 1972 and from 1972 to 
1987.  The existence of any such records would be pertinent 
to the appellant's claim for death benefits.  

Inasmuch as the RO has not been afforded the opportunity of 
initially considering the issues on appeal under the new act 
and implementing regulations, and the possible existence of 
relevant medical records, the Board finds that additional 
development consistent with the new law and regulations 
should be undertaken.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the discussion above, it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
as codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.  

2.  The RO should contact the appellant 
in writing for the purpose of advising 
her of the evidence needed to 
substantiate the death claim now at issue 
on appeal.  The RO should further inform 
the appellant in writing of her right to 
submit any additional argument in 
connection with her pending claims and 
any additional evidence in support of her 
claim for death benefits.  

3.  The RO should take appropriate steps 
to contact the appellant and obtain the 
names and addresses of all medical care 
providers who treated the veteran for any 
cardiovascular problems, including 
hypertension since his discharge from 
service.  Of particular interest are all 
treatment records for a myocardial 
infarction in 1972 and any other records 
pertaining to treatment of cardiovascular 
problems prior to 1972 and from 1972 to 
1987.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  If the 
RO does not receive a response to 
requests for records from any of the 
private sources identified by the 
appellant, she should be so notified and 
informed that she may obtain and submit 
any pertinent records.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  The RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations have been complied with.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (2001).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the appellant's claims on a 
de novo basis, with application of all 
appropriate laws and regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


